DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 9/13/21 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claim 1:
“a phase detector configured to detect a first phase difference”
“an adaptive voltage controlled oscillator configured to generate the periodic drive signal... [and] automatically adjust [its] center frequency [] to track a frequency of the periodic drive signal.”
Claim 2:
“an integrator configured to integrate a plurality of iterative representations of the frequency difference... to provide an integrated frequency difference”
“a first combiner configured to combine an initial representation of the center frequency... and the integrated frequency difference.”
Claim 3:
“a second combiner configured to combine the updated representation of the center frequency of the adaptive voltage controlled oscillator and a representation of the frequency difference”
“an oscillator configured to generate an updated representation of the periodic drive signal.”
Claim 29:
“a phase detector configured to detect a first phase difference”
“an adaptive voltage controlled oscillator configured to generate the periodic drive signal... [and] automatically adjust [its] center frequency [] to track a frequency of the periodic drive signal.”
Claim 31:
“an integrator configured to integrate a plurality of iterative representations of the frequency difference... to provide an integrated frequency difference”
“a first combiner configured to combine an initial representation of the center frequency... and the integrated frequency difference.”
Claim 35:
“a second combiner configured to combine the updated representation of the center frequency of the adaptive voltage controlled oscillator and a representation of the frequency difference”
“an oscillator configured to generate an updated representation of the periodic drive signal.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 25-26 & 29-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations of claims 1-3, 29-30, 35 & 38 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 1:
“a phase detector configured to detect a first phase difference”
“an adaptive voltage controlled oscillator configured to generate the periodic drive signal... [and] automatically adjust [its] center frequency [] to track a frequency of the periodic drive signal.”
Claim 2:
“an integrator configured to integrate a plurality of iterative representations of the frequency difference... to provide an integrated frequency difference”
“a first combiner configured to combine an initial representation of the center frequency... and the integrated frequency difference.”
Claim 3:
“a second combiner configured to combine the updated representation of the center frequency of the adaptive voltage controlled oscillator and a representation of the frequency difference”
“an oscillator configured to generate an updated representation of the periodic drive signal.”
Claim 29:
“a phase detector configured to detect a first phase difference”
“an adaptive voltage controlled oscillator configured to generate the periodic drive signal... [and] automatically adjust [its] center frequency [] to track a frequency of the periodic drive signal.”
Claim 31:
“an integrator configured to integrate a plurality of iterative representations of the frequency difference... to provide an integrated frequency difference”
“a first combiner configured to combine an initial representation of the center frequency... and the integrated frequency difference.”
Claim 35:
“a second combiner configured to combine the updated representation of the center frequency of the adaptive voltage controlled oscillator and a representation of the frequency difference”
“an oscillator configured to generate an updated representation of the periodic drive signal.”
Claim 38:
“means for detecting a first phase difference”
“means for generating the periodic drive signal”
“means for automatically adjusting the center frequency of the means for generating to track a frequency of the periodic drive signal”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. At best, the present disclosure states that all of the above functions may be performed using “computer program code configured to be executed in one or more processors,” or “as hardware logic/electrical circuitry” (paras [0084]-[0085] of the present specification as filed.” This does not link any structure to performing each of the above claimed functions with sufficient clarity. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 4-5, 25-26, 30, 32-34 & 36-38 inherit these deficiencies due to their dependence on the above claims.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For purposes of examination on the merits, each of the above limitations is interpreted to cover any structure which is capable of performing the claimed functions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 29-30 & 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuijpers et al. (Towards embedded control for resonant scanning MEMS micromirror, In Proceedings of the Procedia Chemistry, Volume 1, Issue 1, September 01, 2009, pp. 1307-1310) (from IDS).
	Regarding claim 1 (as understood by the current claim language), Kuijpers discloses an adaptive phase lock loop comprising: a phase detector configured to detect a first phase difference between a phase of a periodic drive signal that is configured to drive a device and a phase of a reference signal that is proportional to movement of the device in response to the periodic drive signal (Fig. 4: phase detector; see also Fig. 6 & p. 1310: an optical position sensitive device measures the phase of the mirror, and is compared with the measured capacitance change of the comb drive); and an adaptive voltage controlled oscillator (Fig. 4: VCO) configured to generate the periodic drive signal having a drive frequency that is based at least in part on a center frequency of the adaptive voltage controlled oscillator and a frequency difference associated with a second phase difference between a phase difference target of the adaptive phase lock loop and the first phase difference (see Fig. 4: the output of the VCO is used to drive the MEMS mirror; the VCO is seen to be capable of generating the periodic drive signal based on the factors as claimed), the adaptive voltage controlled oscillator further configured to automatically adjust the center frequency of the adaptive voltage controlled oscillator to track a frequency of the periodic drive signal so that the first phase difference is locked to the phase difference target of the adaptive phase lock loop (p. 1310: “the actuation frequency is decreased... until the amplitude of the tilt-angle has increased sharply around resonance..., and the PSD measured phase angle is equal to the setpoint value and locked”) (the VCO is seen to be capable of automatic adjustment of its center frequency as claimed).

	Regarding claim 5, Kuijpers discloses the adaptive voltage controlled oscillator is configured to maintain resonance of the device by automatically adjusting the center frequency of the adaptive voltage controlled oscillator to track the frequency of the periodic drive signal so that the first phase difference is locked to the phase difference target (p. 1310, Section 4; the VCO is seen to be capable of automatically adjusting its center frequency as claimed).  
	Regarding claim 29 (as understood by the current claim language), Kuijpers discloses a control system comprising: an adaptive phase lock loop comprising: a phase detector configured to detect a first phase difference between a phase of a periodic drive signal that is configured to drive a scan MEMS mirror and a phase of a reference signal that is proportional to movement of the scan MEMS mirror in response to the periodic drive signal (Fig. 4: phase detector; see also Fig. 6 & p. 1310: an optical position sensitive device measures the phase of the mirror, and is compared with the measured capacitance change of the comb drive); and an adaptive voltage controlled oscillator (Fig. 4: VCO) configured to generate the periodic drive signal having a drive frequency that is based at least in part on a center frequency of the adaptive voltage controlled oscillator and a frequency difference associated with a second phase difference between a phase difference target of the adaptive phase lock loop and the first phase difference (see Fig. 4: the output of the VCO is used to drive the MEMS mirror; the VCO is seen to be capable of generating the periodic drive signal based on the factors as claimed), the adaptive voltage controlled oscillator further configured to automatically adjust the center frequency of the adaptive voltage controlled oscillator to track a frequency of the periodic drive signal so that 
	Regarding claim 30, Kuijpers discloses the scan MEMS mirror is a fast scan MEMS mirror (p. 1308: fast-axis mirror); wherein the control system further comprises: a slow scan MEMS mirror configured to oscillate about an axis that is perpendicular to the axis about which the fast scan MEMS mirror is configured to oscillate (p. 1308: two-mirror (2x1D) architecture); and wherein the fast scan MEMS mirror and the slow scan MEMS mirror are configured to collaboratively perform a raster scan of light for display (p. 1307: bidirectional scanning).  
	Regarding claim 36, Kuijpers discloses the periodic drive signal is configured to cause the device to operate at a resonant frequency of the device (p. 1310: “Operation at a resonance frequency... is demonstrated).  
	Regarding claim 37, Kuijpers discloses the adaptive voltage controlled oscillator is configured to maintain resonance of the device by automatically adjusting the center frequency of the adaptive voltage controlled oscillator to track the frequency of the periodic drive signal so that the first phase difference is locked to the phase difference target (p. 1310, Section 4; the VCO is seen to be capable of automatic adjustment of its center frequency as claimed).  
	Regarding claim 38 (as understood by the current claim language), Kuijpers discloses an adaptive phase lock loop comprising: means for detecting a first phase difference between a phase of a periodic drive signal that is configured to drive a scan MEMS mirror and a phase of a .
Allowable Subject Matter
	Claims 8-12 & 27-28 are allowed.
Claims 2-3, 25-26 & 31-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is allowable for at least the reason “automatically adjusting the center frequency of the adaptive voltage controlled oscillator to track a frequency of the periodic drive signal so that the first phase difference is locked to the phase difference target,” as set forth in the claimed combination.

	Claim 2 would be allowable for at least the reason “the adaptive voltage controlled oscillator comprises: an integrator configured to integrate a plurality of iterative representations of the frequency difference associated with a plurality of respective iterative representations of the second phase difference to provide an integrated frequency difference in response to the iterative representations of the frequency difference stabilizing; and a first combiner configured to combine an initial representation of the center frequency of the adaptive voltage controlled oscillator and the integrated frequency difference to provide an updated representation of the center frequency of the adaptive voltage controlled oscillator,” as set forth in the claimed combination.
	Claims 3 & 25-26 would be allowable due to their dependence on claim 2.
	Claim 31 would be allowable for at least the reason “the adaptive voltage controlled oscillator comprises: an integrator configured to integrate a plurality of iterative representations of the frequency difference associated with a plurality of respective iterative representations of the second phase difference to provide an integrated frequency difference in response to the iterative representations of the frequency difference stabilizing; and a first combiner configured to combine an initial representation of the center frequency of the adaptive voltage controlled oscillator and the integrated frequency difference to provide an updated representation of the center frequency of the adaptive voltage controlled oscillator,” as set forth in the claimed combination.
	Claims 32-35 would be allowable due to their dependence on claim 31.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cui et al. (CN 109639272 A) disclose a self-adapting wideband phase-locked-loop circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872